Santucci, J.,
dissents and votes to reverse the order appealed from and hold the respondent Orange County Department of Health in contempt of court in the following memorandum, with which Goldstein, J., concurs. I respectfully dissent and conclude that the respondent Orange County Department of Health is in contempt of court.
Judiciary Law § 753, entitled "Power of courts to punish for civil contempts” states, in pertinent part, as follows: "A court * * * has power to punish * * * a neglect or violation of duty * * * by which a right or remedy of a party to a civil action * * * may be * * * impaired, impeded, or prejudiced”. Contrary to the opinion of my colleagues in the majority, I find that the record in this matter does demonstrate the requisite element of prejudice to the appellants.
It is undisputed that on February 8, 1990, the CPLR article 78 proceeding brought on behalf of four farmworkers against the respondents was settled by the entry of a stipulation of discontinuance and consent decree. This stipulation, which was so ordered by the court, stated, inter alia, that the respondent Orange County Department of Health (hereinafter OCDH) agreed "to deny permits and/or impose Public Health Law 1330 penalties upon those MLC [migrant labor camp] operators who are operating an unpermitted MLC, or MLC with a public health hazard or other violation”. However, following the execution of this decree, OCDH continued to grant permits and rarely imposed Public Health Law § 1330 penalties upon MLC operators, despite the fact that inspections by OCDH of the various camps revealed the existence of hundreds of health code violations. Among these violations were such serious infractions as contaminated drinking water, improper drainage, and unsanitary kitchen and toilet facilities.
It is axiomatic that the existence of these health code violations negatively impacted upon those farmworkers, including the petitioners, who were temporarily housed at the camps (see generally, New York City Coalition to End Lead Poisoning v *726Koch, 216 AD2d 219). Therefore, the failure of OCDH to abide by the consent decree, which was intended to force the operators of MLCs into compliance with the Public Health Law, impeded the very remedy that was to be afforded the petitioners under the decree (see, Matter of McCormick v Axelrod, 59 NY2d 574, 587; McCain v Dinkins, 84 NY2d 216). Moreover, since the petitioners surrendered their right to pursue the contempt proceeding in exchange for the decree, the failure of the OCDH to implement the terms of that decree clearly operated to the petitioners’ prejudice (see, Judiciary Law § 753).
Accordingly, I would vote to reverse the order of the Supreme Court and hold the OCDH in contempt of the February 8, 1990, consent decree.